          Case: 3:20-cv-00089-JMV Doc #: 26 Filed: 01/04/21 1 of 2 PageID #: 901




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


KALINDA JENKINS,

          PLAINTIFF,
v.                                                      CIVIL ACTION NO.: 3:20-cv-89-JMV

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

          DEFENDANT.

                                      FINAL JUDGMENT

          Consistent with the order granting the Commissioner’s motion [23] for voluntary remand

entered this day,

          IT IS ORDERED AND ADJUDGED that the underlying decision is REVERSED and

REMANDED for further action by the Commissioner of the Social Security Administration

pursuant to the fourth sentence of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89

(1991).

          IT IS FURTHER ORDERED AND ADJUDGED that on remand the Administrative Law

Judge’s new decision shall contain a finding of fact addressing the plaintiff’s ability to maintain

employment pursuant to Singletary v. Bowen, 798 F.2d 818, 822 (5th Cir. 1986). Consultative

psychologist Pamela Buck, Ph.D., examined the plaintiff on April 4, 2018 and noted that plaintiff

“has had multiple work failures and difficulty getting along with others,” and opined that “she is

not likely to consistently maintain employment,” raising a factual question that was not addressed

in the earlier hearing decision (Tr. 616). The Administrative Law Judge’s new decision will further

assess the persuasive value of Dr. Buck’s medical source opinion regarding the claimant’s ability

to maintain employment over time, as well as the supportability and/or consistency with the record
        Case: 3:20-cv-00089-JMV Doc #: 26 Filed: 01/04/21 2 of 2 PageID #: 902




regarding all of the medical source opinions of record.

       THIS 4th day of January, 2021.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE




                                               -2-
